Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2007

USA v. Rivas
Precedential or Non-Precedential: Precedential

Docket No. 05-3380




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Rivas" (2007). 2007 Decisions. Paper 848.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/848


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 05-3380


                            UNITED STATES OF AMERICA

                                             v.

                                 JOSE RAMON RIVAS,
                                  also known as RAY,

                                    Jose Ramon Rivas,
                                                          Appellant


                         PETITION FOR PANEL REHEARING


Present:      SLOVITER, RENDELL, and CUDAHY,* Circuit Judges

              The petition for panel rehearing filed by Appellant, Jose Ramon Rivas, in

the above-entitled case having been submitted to the judges who participated in the

decision of this court is granted with respect to Appellant’s challenge to the statement

contained in footnote 1 of the opinion. The opinion filed on March 12, 2007 is hereby

vacated and a revised opinion will be issued. The petition is denied in all other respects.

Insofar as the panel has vacated the original opinion, no action will be taken on the

suggestion for rehearing en banc.

                                          By the Court,


                                          /s/ Dolores K. Sloviter
Dated: June 8, 2007                       Circuit Judge
CLC\cc: Peter Goldberger, Esq.                          Louis T. Savino Jr., Esq.
        Anne W. Chain, Esq.                             Andrea B. Grace, Esq.


       *
       Hon. Richard D. Cudahy, United States Senior Judge for the United States Court
of Appeals for the Seventh Circuit, sitting by designation.